Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments, the 102 rejection are withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the first plurality of apertures directly correspond to the second plurality of apertures, such that each aperture of the second plurality of apertures of the reservoir and each aperture of the first plurality of apertures of the central cavity are aligned when the reservoir is disposed within the central cavity”.  On page 7 of Applicant’s response, they note support for these amendments can be found in figures 1-2b and paragraph 19 of the specification.  There is no support in the specification for the apertures to correspond or align.  Further the figures do not show the correlation of the apertures in Item 15 to the apertures in Item 14.  As such this claimed material is determined to be new matter.  
Claim 10 has been amended to incorporate the rippled exterior of the embodiment described in Figure 2b.  As described in Paragraph 18, the embodiment of 2b gets its shape from a sponge material, not from a plurality of mesh layers as described in claim 12.  As such claim 12 is determined to be new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of James (US 2,860,359).
Regarding claim 1 Pierre discloses a shower scrub, comprising: 
a porous body (Item 1) having an upper opening therein providing access to a central cavity (Item 2); 
a reservoir (Items 3) having an open upper end (top of page Fig 3), a closed lower end (at the bottom of Figure 2, Item 4 closes Item 3), and a sidewall extending therebetween (best shown in Figure 2 and 3), thereby defining an interior volume;
 wherein the reservoir is disposed within the central cavity (Figure 3); 
wherein the interior volume is in fluid communication with the porous body via a plurality of apertures (Item 5) disposed through the sidewall; 
wherein a cleansing fluid disposed within the interior volume is dispensed through the plurality of apertures when external pressure is applied to the porous body, such that the cleansing fluid permeates the porous body (Translation Page 2 Lines 51-54 and 65-68). 
Pierre fails to explicitly disclose the central cavity is defined by a tubular structure having a first plurality of apertures therethrough; wherein the reservoir is removably securable within the central cavity; wherein the first plurality of apertures communicate with the second plurality of apertures when the reservoir is disposed within the central cavity. On page 2 lines 75-77, Pierre hints to using mechanical fasteners instead of glue to join the porous body to the reservoir.
James teaches a porous body (Item 32)  with a reservoir (Item 14) wherein the central cavity is defined by a tubular structure having a first plurality of apertures therethrough (Figure 3 Item 30); wherein the reservoir is removably securable within the central cavity (Column 3 Lines 28-40); wherein the first plurality of apertures (Item 30) directly correspond to the second plurality of apertures (Item 24), such that each aperture of the second plurality of apertures of the reservoir and each aperture of the first plurality of apertures of the central cavity are aligned when the reservoir is disposed within the central cavity (Column 4 Lines 12-28 describes the two apertures, since the porous body is movable to the reservoir the pores can align).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the porous body mounting means of Pierre for the sleeved porous body and removable reservoir as taught by James.  Doing so would allow for the porous body to easily be removed and replaced (James Column 3 Lines 33-35).
Regarding claim 2 (Original) Pierre in view of James disclose the shower scrub of claim 1, wherein the porous body comprises a sponge (Pierre Translation Page 1 Lines 16-18).  
Regarding claim 4 (Original) Pierre in view of James disclose the shower scrub of claim 1, further comprising a cap removably securable within the open upper end (Pierre Item 4 is on each end and is removable, as shown in Figure 2).  
Regarding claim 6 (Original) Pierre discloses the shower scrub of claim 4.  As currently combined, Pierre fails to explicitly disclose the cap is configured for threaded engagement within the open upper end.  
James further teaches a sponge wherein the cap is configured for threaded engagement within the open upper end (Item 21 is threaded onto the end of the reservoir Item 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the threaded cap of James.  Doing so would allow for the cap to be secured onto the reservoir.  Without the threads the increase in pressure from squeezing the sponge and reservoir might cause the cap to come off.  As such incorporating a known fastening type such as threads would lead one of ordinary skill in the art to a predictable result since threads are a known fastening method to mechanically secure two items together and are commonly used in fluid pressure applications (See MEPEP 2143 for details about simple substitution).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of James (US  2,860,359) in view of Maria (WO2015077852A1).
Regarding claim 3 (Original) Pierre discloses the shower scrub of claim 1.  Pierre fails to explicitly disclose the porous body comprises a plurality of mesh layers. Pierre discloses in page 1 lines 16-20 that a variety of different sponge types can be used.
Maria teaches a sponge with a variety of different sponge types including a plurality of mesh layers (known commonly as a loofa) (discussed in the Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sponge type of Pierre to be contain a plurality of mesh layers as taught by Maria.  Doing so would allow for a user to pick and choose a sponge type for the cleaning action the user is trying to accomplish (Maria, Abstract).  Further it has been held that selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (see MPEP 2144.07).  In the instant application no criticality is given to the different material types.

Claims 5, 7, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of James (US  2,860,359) in view of Soltis (US2009/0145903).
Regarding claims 5 (Original) Pierre in view of James discloses the shower scrub of claim 4.  Pierre fails to explicitly disclose the cap comprises a lower portion removably securable within the open upper end, the lower portion having an opening therethrough, and an upper portion hingedly affixed to the lower portion and configured to frictionally engage about the opening of the lower portion.  
Soltis teaches a cap (Item 26) connected to the reservoir (Item 14) wherein the cap comprises a lower portion (Item 46) removably securable within the open upper end, the lower portion having an opening therethrough (Figure 2), and an upper portion hingedly affixed (Item 42 is hingedly connected by Item 30) to the lower portion and configured to frictionally engage about the opening of the lower portion (Item 38 is a threaded connection which connects to Item 14; shown in Figures 4a and b).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the hinged cap as taught by Soltis.  Both Pierre and Soltis teach lids to reservoir.  Leading one of ordinary skill in the art to the end result that the cap is secured to the reservoir and capable of fully sealing the reservoir.  (See MEPEP 2143 for details about simple substitution).  
Regarding claim 7 (Currently Amended) Pierre in view of James in view of Soltis discloses the shower scrub of claim 5 further comprising a ring (Soltis Item 41) disposed on an upper surface of the upper portion of the cap, wherein a lanyard (Item 30) is affixed to the ring.
Regarding claim 20 (New) Pierre in view of James in view of Soltis discloses the shower scrub of claim 5, wherein the lower portion comprises a flange extending therefrom Item 46 and 30), wherein the flange rests flush against a complementary flange disposed about the upper portion when the cap is in the closed position (Solis Paragraph [0027] discloses Item 46 is sized for the external threads of Item 36 so it can slide to be flush Figure 4b shows its position between the upper portion and the lower portion.  
Regarding claim 21 (New) Pierre in view of James in view of Soltis discloses the shower scrub of claim 20, further comprising a lip extending orthogonally from the lower portion of the cap about the opening Item 30 is flexible and extends from any angle), wherein the lip frictionally engages within a recess (Item 44) of the upper portion when the cap is in the closed position.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of James (US  2,860,359) in view of McClure (US 5,435,040).
Regarding claim 9  (Original) Pierre in view of James discloses the shower scrub of claim 1 further comprising a flexible tubular structure (James Item 31 is a slit that allows the tubular structure to fit with Item 25.  As originally disclosed by Pierre, Item 3 is made of a flexible material such as rubber or plastic Translation Page 2 Lines 51-54).  Pierre fails to explicitly disclose wherein the reservoir comprises a flexible tubular structure having a semi-spherical closed lower end. 
McClure teaches a sponge with a plastic inner support member having a semispherical closed lower end (Item 32).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pierre to have the closed lower end to be semi spherical as taught by McClure. Doing so would reduce the chance of scratching surfaces to be cleaned in the event that the sponge body deforms or is torn and a portion of the inner plastic support member is exposed (McClure, Column 2 Lines 13-16).  Further it has been upheld that a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  In the instant application there doesn’t appear to be any criticality to the semi spherical shape.

Claims 10-11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of D’Angelo (US 7,357,587).
Regarding claim 10 (Currently Amended) Pierre discloses a shower scrub, comprising: 
a porous body (Item 1) having an upper opening therein providing access to a central cavity (Item 2); 
wherein the porous body comprises a rippled exterior configured to provide a gripping surface (Figure 1 and 3 show the porous body having a “rippled exterior” for gripping); 
a reservoir (Items 3) having an open upper end (top of page Fig 3), a closed lower end (at the bottom of Figure 2, Item 4 closes Item 3), and a sidewall extending therebetween (best shown in Figure 2 and 3), thereby defining an interior volume;
 wherein the reservoir is disposed within the central cavity (Figure 3); 
wherein the interior volume is in fluid communication with the porous body via a plurality of apertures (Item 5) disposed through the sidewall; 
wherein a cleansing fluid disposed within the interior volume is dispensed through the plurality of apertures when external pressure is applied to the porous body, such that the cleansing fluid permeates the porous body (Translation Page 2 Lines 51-54 and 65-68).  
Pierre fails to explicitly disclose wherein the rippled exterior is defined a plurality of grooves disposed between a plurality of ridges extending from an exterior surface of the porous body along a height thereof; wherein the plurality of ridges extend perpendicular to a longitudinal axis of the central cavity.
D’Angelo teaches a porous body (Item 18) with a reservoir (Item 12) wherein the rippled exterior is defined a plurality of grooves disposed between a plurality of ridges extending from an exterior surface of the porous body along a height thereof; wherein the plurality of ridges extend perpendicular to a longitudinal axis of the central cavity (Figures 1 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of Pierre’s porous body to be similar to the shape of D’Angelo.  A modification to the shape of the porous body has been held to involve only routine skill in the art (See MPEP2144.04).  Incorporating the grooves of D’Angelo would increase the exterior surface area and create small areas more deformable to the main porous body, these areas would be able to bend and contour to the user better.
Regarding claims 11  (Original) Pierre in view of D’Angelo disclose the shower scrub of claim 10,  wherein the porous body comprises a sponge (Pierre Translation Page 1 Lines 16-18).  
Regarding claim 13 (Original) Pierre in view of Katz discloses the shower scrub of claim 10, further comprising a cap removably securable within the open upper end (Pierre Item 4 is on each end and is removable, as shown in Figure 2).  
Regarding claim 17 (Original) Pierre in view of D’Angelo discloses the shower scrub of claim 10. As currently combined, Pierre fails to explicitly disclose wherein the reservoir is removably securable within the central cavity. In page 2 lines 75-77, Pierre hints to using mechanical fasteners instead of glue to join the porous body to the reservoir.  
D’Angelo further teaches the reservoir is removably securable within the central cavity (Column 5 Line 63- Column 6 Line 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the porous body mounting means of Pierre for the sleeved porous body and removable reservoir as taught by D’angelo.  Doing so would allow for the porous body to easily be removed and replaced (D’Angelo Column 2 Lines 24-29).
Regarding claim 19  (New) Pierre in view of D’Angelo discloses the shower scrub of claim 10, wherein the plurality of ridges comprise at least one large ridge and at least one small ridge, wherein a diameter of the large ridge is greater than a diameter of the small ridge (D’Angelo Figure 6 shows different diameters of ridges).  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of D’Angelo (US 7,357,587) in view of Soltis (US2009/0145903).
Regarding claims 14 (Original) Pierre in view of D’Angelo discloses the shower scrub of claim 13.  Pierre fails to explicitly disclose the cap comprises a lower portion removably securable within the open upper end, the lower portion having an opening therethrough, and an upper portion hingedly affixed to the lower portion and configured to frictionally engage about the opening of the lower portion.  
Soltis teaches a cap (Item 26) connected to the reservoir (Item 14) wherein the cap comprises a lower portion (Item 46) removably securable within the open upper end, the lower portion having an opening therethrough (Figure 2), and an upper portion hingedly affixed (Item 42 is hingedly connected by Item 30) to the lower portion and configured to frictionally engage about the opening of the lower portion (Item 38 is a threaded connection which connects to Item 14; shown in Figures 4a and b).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the hinged cap as taught by Soltis.  Both Pierre and Soltis teach lids to reservoir.  Leading one of ordinary skill in the art to the end result that the cap is secured to the reservoir and capable of fully sealing the reservoir.  (See MEPEP 2143 for details about simple substitution).  
Regarding claim 16 (Currently Amended) Pierre in view of D’Angelo in view of Soltis discloses the shower scrub of claim 14 further comprising a ring (Soltis Item 41) disposed on an upper surface of the upper portion of the cap, wherein a lanyard is affixed to the ring (Item 30).  

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of D’Angelo (US 7,357,587) in view of Paul (US 3,128,493).
Regarding claim 15 (Original) Pierre in view of Katz discloses the shower scrub of claim 13.  Pierre fails to explicitly disclose the cap is configured for threaded engagement within the open upper end.  
Paul teaches a sponge scrub device wherein the cap is configured for threaded engagement within the open upper end (Item 2 is threaded onto the end of the reservoir Item 3 Column 2 Lines 53-56).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the threaded cap of Paul.  Doing so would allow for the cap to be secured onto the reservoir.  Without the threads the increase in pressure from squeezing the sponge and reservoir might cause the cap to come off.  As such incorporating a known fastening type such as threads would lead one of ordinary skill in the art to a predictable result since threads are a known fastening method to mechanically secure two items together and are commonly used in fluid pressure applications. See MEPEP 2143 for details about simple substitution).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of D’Angelo (US 7,357,587) in view of McClure (US 5,435,040).
Regarding claim 18 (Original) Pierre in view of D’Angelo discloses the shower scrub of claim 10 further comprising a flexible tubular structure (James Item 31 is a slit that allows the tubular structure to fit with Item 25.  As originally disclosed by Pierre, Item 3 is made of a flexible material such as rubber or plastic Translation Page 2 Lines 51-54).  
McClure teaches a sponge with a plastic inner support member having a semispherical closed lower end (Item 32).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pierre to have the closed lower end to be semi spherical as taught by McClure. Doing so would reduce the chance of scratching surfaces to be cleaned in the event that the sponge body deforms or is torn and a portion of the inner plastic support member is exposed (McClure, Column 2 Lines 13-16).  Further it has been upheld that a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  In the instant application there doesn’t appear to be any criticality to the semi spherical shape.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723